Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered December 16, 2005 in a personal injury action. The order, among other things, granted the motion of defendant Diversified Automotive, Inc. for summary judgment dismissing the complaint against it and the cross motion of defendant Northtown Hyundai, Inc. for summary judgment dismissing the complaint and any cross claims against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Plaintiff commenced this action to recover damages for injuries she sustained in a motor vehicle collision. At the time of the accident, the vehicle in which plaintiff was a passenger was traveling eastbound on Sheridan Drive in the Town of Amherst, and the three eastbound lanes were blocked by a car carrier owned by defendant Diversified Automotive, Inc. (Diversified) and driven by a Diversified employee. The car carrier had been backed out of the driveway of defendant Northtown Hyundai, Inc. (Northtown) with the assistance of a Northtown employee. Plaintiff was injured when the vehicle in which she was a passenger was rear-ended by a vehicle driven by defendant Dale R. Pohl.
Supreme Court properly granted the motion of Diversified for summary judgment dismissing the complaint against it and the cross motion of Northtown for summary judgment dismissing the complaint and any cross claims against it. The evidence establishes that the vehicle in which plaintiff was a passenger was able to stop without striking the car carrier and that the injuries sustained by plaintiff resulted from the rear-end collision with the vehicle driven by Pohl. “Under the circumstances, any alleged negligence on the part of [Diversified and North-town] was not a proximate cause of plaintiffs injuries” (Robinson v Day, 265 AD2d 916, 918 [1999]; see Coffey v Baker, 34 AD3d 1306, 1307-1308 [2006], Iv dismissed in part and denied in part 8 NY3d 867 [2007]; Rzepecki v Yauch, 277 AD2d 984 *1324[2000]). Present—Hurlbutt, J.P, Gorski, Fahey, Peradotto and Green, JJ.